                                       Case 4:21-cv-02173-DMR Document 1-1 Filed 03/29/21 Page 1 of 1



                                                                                                      THOUSANDSHORES, INC.; SHENZHEN THOUSANDSHORES TECHNOLOGY CO., LTD.; AMAZON.COM SERVICES,
ANTHONY HUFF, ESTATE OF JOHNATHAN HUFF, and M.HUFF                                                    LLC; AND DOES 1-50

                                                                 Guilford County, North Carolina                                                              Alameda County




Buche & Associates, P.C.
875 Prospect St., Suite 305
La Jolla, CA 92037; (858) 459-9111




                                     28 U.S.C. §1332(a)

                                     Products liability; strict products liability; breach of implied and express warranties; negligent undertaking; wrongful death; survival; and, bystander claims




                03/29/2021                                                                                                      /s/ John K. Buche
